Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 6, 1979, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Counsel’s application to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mangano, J.P., Gibbons, Gulotta and O’Connor, JJ., concur.